 

Exhibit 10.3

 

Execution Version

 

AMENDMENT NO. 1 TO INVESTMENT MANAGEMENT TRUST AGREEMENT

 

THIS AMENDMENT NO. 1 TO THE INVESTMENT MANAGEMENT TRUST AGREEMENT (this
“Amendment”) is made as of October 7, 2016, by and between Axar Acquisition
Corp. (formerly AR Capital Acquisition Corp.), a Delaware corporation (the
“Company”), and Continental Stock Transfer & Trust Company, a New York
corporation (the “Trustee”). Capitalized terms contained in this Amendment, but
not specifically defined in this Amendment, shall have the meanings ascribed to
such terms in the Original Agreement (as defined below).

 

WHEREAS, on October 7, 2014, the Company consummated an initial public offering
(the “Offering”) of units of the Company’s equity securities, each such unit
comprised of one share of the Company’s common stock, par value $0.0001 per
share (“Common Stock”), and one warrant, each warrant entitling the holder
thereof to purchase one-half of one share of Common Stock;

 

WHEREAS, the Company entered into an Underwriting Agreement with Citigroup
Global Markets Inc. as representative of the several underwriters named therein
(the “Underwriting Agreement”);

 

WHEREAS, $240,000,000 of the gross proceeds of the Offering and sale of the
Private Placement Warrants (as defined in the Underwriting Agreement) were
delivered to the Trustee to be deposited and held in a segregated trust account
located in the United States (the “Trust Account”) for the benefit of the
Company and the holders of the Company’s Common Stock included in the Units
issued in the Offering pursuant to the investment management trust agreement
made effective as of October 1, 2014 by and between the Company and the Trustee
(the “Original Agreement”);

 

WHEREAS, the Company has sought the approval of its Public Stockholders at a
meeting of its stockholders to: (i) extend the date before which the Company
must complete a business combination from October 7, 2016 to (i) October 1, 2017
or (ii) if prior to October 1, 2017, the Company publicly discloses that an
extension past October 1, 2017 will not prevent the Company from maintaining the
listing of its securities on The Nasdaq Capital Market, December 31, 2017 (the
“Extension Amendment”) and (ii) extend the date on which the Trustee must
commence liquidation of the Trust Account if the Company has not completed a
business combination from October 7, 2016 to (i) October 1, 2017 or (ii) if
prior to October 1, 2017, the Company publicly discloses that an extension past
October 1, 2017 will not prevent the Company from maintaining the listing of its
securities on The Nasdaq Capital Market, December 31, 2017 (the “Trust Extension
Amendment”);

 

WHEREAS, holders of at least sixty-five percent (65%) of the Company’s
outstanding shares of common stock approved the Extension Amendment and the
Trust Extension Amendment; and

 

 

 

 

WHEREAS, the parties desire to amend and restate the Original Agreement to,
among other things, reflect amendments to the Original Agreement contemplated by
the Trust Extension Amendment.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

1.Amendment of Trust Agreement.

 

1.1.Section 1(i) of the Original Agreement is hereby amended and restated in its
entirety as follows:

 

“(i) Commence liquidation of the Trust Account only after and promptly after (x)
receipt of, and only in accordance with, the terms of a letter from the Company
(“Termination Letter”) in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B signed on behalf of the Company by its Chief
Executive Officer, Chief Financial Officer or Chairman of the board of directors
(the “Board”) or other authorized officer of the Company, and complete the
liquidation of the Trust Account and distribute the Property in the Trust
Account, including interest (which interest shall be net of franchise and income
taxes payable and less up to $100,000 of interest that may be released to the
Company to pay dissolution expenses), only as directed in the Termination Letter
and the other documents referred to therein, or (y) (i) October 1, 2017 or (ii)
if prior to October 1, 2017, the Company publicly discloses that an extension
past October 1, 2017 will not prevent the Company from maintaining the listing
of its securities on The Nasdaq Capital Market, December 31, 2017, if a
Termination Letter has not been received by the Trustee prior to such date, in
which case the Trust Account shall be liquidated in accordance with the
procedures set forth in the Termination Letter attached as Exhibit B and the
Property in the Trust Account, including interest not previously released to the
Company to pay franchise and income taxes and less up to $100,000 of interest
that may be released to the Company to pay dissolution expenses, shall be
distributed to the Public Stockholders of record as of such date; provided,
however, that in the event the Trustee receives a Termination Letter in a form
substantially similar to Exhibit B hereto, or if the Trustee begins to liquidate
the Property because it has received no such Termination Letter by (i) October
1, 2017 or (ii) if prior to October 1, 2017, the Company publicly discloses that
an extension past October 1, 2017 will not prevent the Company from maintaining
the listing of its securities on The Nasdaq Capital Market, December 31, 2017,
the Trustee shall keep the Trust Account open until twelve (12) months following
the date the Property has been distributed to the Public Stockholders;”

 

 

 

 

1.2.A new Section 1(k) is hereby added to the Original Agreement as follows:

 

“(k) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit D (a
“Stockholder Redemption Withdrawal Instruction”), the Trustee shall distribute
on behalf of the Company the amount requested by the Company to be used to
redeem shares of Common Stock from Public Stockholders in the event that the
Company’s stockholders approve an amendment to the Company’s amended and
restated certificate of incorporation to extend the time period in which the
Company must complete its initial Business Combination or commence liquidation
of the Trust Account. The written request of the Company referenced above shall
constitute presumptive evidence that the Company is entitled to distribute said
funds, and the Trustee shall have no responsibility to look beyond said
request.”

 

1.3.A new Section 1(m) is hereby added to the Original Agreement as follows:

 

“(m) Not make any withdrawals or distributions from the Trust Account other than
pursuant to Section 1(i), (j) or (k) above; and”

 

 

 

 

1.4.Exhibit B of the Original Agreement is hereby amended and restated in its
entirety as follows:

 

“EXHIBIT B

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven G. Nelson or Sharmin Carter

Re: Trust Account No. 530-400227 Termination Letter

 

Gentlemen:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Axar Acquisition Corp. (formerly AR Capital Acquisition Corp.) (“Company”) and
Continental Stock Transfer & Trust Company (“Trustee”), dated as of October 1,
2014 (as amended from time to time, the “Trust Agreement”), this is to advise
you that the Company has been unable to effect a business combination with a
Target Business (“Business Combination”) within the time frame specified in the
Company’s Amended and Restated Certificate of Incorporation. Capitalized terms
used but not defined herein shall have the meanings set forth in the Trust
Agreement.

In acco rdance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Account on ____________, 20__ and to
transfer the total proceeds into the trust checking account at JP Morgan Chase
Bank, N.A. to await distribution to the Public Stockholders. The Company has
selected [October 1, 2017] [December 31, 2017] as the record date for the
purpose of determining the Public Stockholders entitled to receive their share
of the liquidation proceeds. You agree to be the Paying Agent of record and, in
your separate capacity as Paying Agent, agree to distribute said funds directly
to the Company’s Public Stockholders in accordance with the terms of the Trust
Agreement and the Amended and Restated Certificate of Incorporation of the
Company. Upon the distribution of all the funds, net of any payments necessary
for reasonable unreimbursed expenses related to liquidating the Trust Account,
your obligations under the Trust Agreement shall be terminated, except to the
extent otherwise provided in Section 1(j) of the Trust Agreement.

 

Very truly yours,

 

Axar Acquisition Corp.

 

  By:       Name:     Title:

 

cc: Citigroup Global Markets Inc.”

 

 

 

 

1.5.A new Exhibit D is hereby added to the Original Agreement as follows:

 

“EXHIBIT D

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven G. Nelson and Sharmin Carter

Re: Trust Account No. 530-400227 Stockholder Redemption Withdrawal Instruction

 

Gentlemen:

 

Pursuant to Section 1(k) of the Investment Management Trust Agreement between
Axar Acquisition Corp. (formerly AR Capital Acquisition Corp.) (the “Company”)
and Continental Stock Transfer & Trust Company (the “Trustee”), dated as of
October 1, 2014 (the “Trust Agreement”), the Company hereby requests that you
deliver on behalf of the Company $_______ of the principal and interest income
earned on the Property as of the date hereof. Capitalized terms used but not
defined herein shall have the meanings set forth in the Trust Agreement.

The Company needs such funds to pay its public stockholders who have properly
elected to have their shares of Common Stock redeemed by the Company in
connection with the stockholder vote to approve an amendment to the Company’s
amended and restated certificate of incorporation to extend the time in which
the Company must complete a Business Combination or commence liquidation of the
Trust Account. As such, you are hereby directed and authorized to transfer (via
wire transfer) such funds promptly upon your receipt of this letter to the
Company’s operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

Very truly yours,

 

Axar Acquisition Corp.

 

  By:       Name:     Title:

 

cc: Citigroup Global Markets Inc.”

 

 

 

 

2.Miscellaneous Provisions.

 

2.1.Successors. All the covenants and provisions of this Amendment by or for the
benefit of the Company or the Trustee shall bind and inure to the benefit of
their permitted respective successors and assigns.

 

2.2.Severability. This Amendment shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Amendment or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Amendment a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

 

2.3.Applicable Law. The validity, interpretation and performance of this
Amendment shall be governed in all respects by the laws of the State of New
York, without giving effect to conflict of laws.

 

2.4.Counterparts. This Amendment may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

2.5.Effect of Headings. The section headings herein are for convenience only and
are not part of this Amendment and shall not affect the interpretation thereof.

 

2.6.Entire Agreement. The Original Agreement, as modified by this Amendment,
constitutes the entire understanding of the parties and supersedes all prior
agreements, understandings, arrangements, promises and commitments, whether
written or oral, express or implied, relating to the subject matter hereof, and
all such prior agreements, understandings, arrangements, promises and
commitments are hereby canceled and terminated.

 

[Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

CONTINENTAL STOCK TRANSFER &

TRUST COMPANY, as Trustee

 

  By: /s/ Francis E. Wolf     Name: Francis E. Wolf     Title:  Vice President

 

[Signature Page to Amendment to Investment Management Trust Agreement]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  AXAR ACQUISITION CORP.

 

  By: /s/ Andrew Axelrod     Name: Andrew Axelrod     Title:  Director

 

[Signature Page to Amendment to Investment Management Trust Agreement]

 



 

